Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harnett et al. (“Low energy electron beam patterning of amine-functionalized self-assembled monolayers” Applied Physics Letters, Vol. 76, No. 17, 24 April 2000)
Regarding Claim 1, Harnett teaches a method for measuring a damage of a substrate caused by an electron beam, the method comprising: providing, using an atomic force microscope (page 2466, Col. 2 “using a digital instruments atomic force microscope”), a measurement of at least one material property of the substrate at an exposure area of the electron beam (id., “areas damaged by the electron beam exerted less force on the silicon nitride cantilever than did the neighboring intact areas”), wherein the at least one material property is taken from the group consisting of: a mechanical material property (lateral force microscopy, the force between the cantilever tip and the surface is mechanical (friction) property of the material the cantilever is interacting with), and a chemical material property; and calculating a 
Regarding Claim 2, Harnett teaches the method according to claim 1, wherein the at least one material property is taken from the group consisting of: an adhesive material property (LFM detects friction), and a viscoelastic material property.
Regarding Claim 4, Harnett teaches a method according to claim 1, further comprising determining a damage severity by comparing the damage parameter with a predetermined threshold difference between at least one of the material properties of the exposure area and corresponding reference material properties (Figure 1, multiple different sections at different levels of exposure, without a limit on what “reference material property” could be construed as the lowest level of damage).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harnett, as applied above, and further in view of Toda (USPN 5386720).
Regarding Claim 15, Harnett teaches a system for measuring a damage of a substrate caused by an electron beam, the system comprising: 
an atomic force microscope (page 2466, Col. 2 “using a digital instruments atomic force microscope”) configured to provide a measurement of at least one material property of the substrate at an exposure area of the electron beam (id., “areas damaged by the electron beam exerted less force on the silicon nitride cantilever than did the neighboring intact areas”), 
wherein the at least one material property is taken from the group consisting of: a mechanical material property, and a chemical material property (lateral force microscopy, the force between the cantilever tip and the surface is mechanical (friction) property of the material the cantilever is interacting with); 
calculating a damage parameter indicative of the damage based on the measurement of the at least one material property at the exposure area; and a feedback device configured to output the damage parameter (the grey scale of Figure 1 is a parameter (measurement) acquired by the LFM as it scans the surface, displayed in a 2-D image format).
	Harnett fails to teach the calculating being done by a processing device configured to calculate.
Toda teaches a joint AFM/LFM (Lateral force microscope) that has a processing device to calculate outputs (e.g. Figure 12, parts 181, 183). 
Modification would have entailed using a similar processing device to calculate and output the images of Harnett that display the AFM results. 
. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Toda. 
Regarding Claim 5, Harnett teaches the method according to claim 1, but fails to teach wherein the measurement of the at least one material property is based on a force-distance measurement of the atomic force microscope.
Toda teaches a LFM/AFM where the measurement of at least one material property is based on a force-distance measurement of the atomic force microscope (Col. 17- 18, describing the force detected at each probe location, especially the warpage in the Z-direction).
Modification would have entailed measuring the material property in a similar way. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made this modification because force-distance measurements in the field are generally well known, and will show the material property changes as it interacts with the sample at different points. 
Regarding Claim 6, Harnett teaches the method according to claim 1, he fails to teach ut Toda teaches wherein a measured parameter is calculated based on at least one of the group consisting of: an elasticity or stiffness of the exposure area; an adhesive property of the exposure area; a deformation property of the exposure area; a peak force property of the exposure area; and a viscosity or energy dissipation property of the exposure area (Col. 17- 18).
Modification would have entailed measuring the damage parameter in a similar way. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made this modification because force-distance measurements in the field are generally well . 

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Elings (5253516)
Regarding Claim 9, Harnett teaches the method according to claim 1, but fails to explicitly teach wherein, during the calculating, the damage parameter is calculated based on a measurement of a contact stiffness of the atomic force microscope at the exposure area.
Elings teaches a parameter calculated based on a measurement of a contact stiffness of the atomic force microscope at the exposure area (2, 50-55).
Modification would have entailed using the stiffness measuring ability of the cantilever in order to detect another parameter and see if the electron beam has damaged the sample with that parameter. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so, because there are a set amount of things probe microscopes (like LFM) measure, Harnett has laid out using a probe microscope in order to detect beam damage from electron beams, and Elings teaches a way to detect stiffness with a probe microscope. Therefore, it would have been an obvious choice for a person to have tried to see if the stiffness of a sample would have similarly been affected by the beam. 

Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Lam (9466463).
Regarding Claim 14, Harnett teaches the method according to claim 1. He fails to teach it further comprising: performing metrology or inspection by means of an electron beam directed at an exposure area of the substrate; measuring any damage of the substrate caused by the electron beam at the exposure area; comparing the measured damage to a threshold; and keeping or discarding the substrate depending on the comparison.
. 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Stevens et al. (“Nanoscale electron beam damage studied by Atomic Force Microscopy, J. of Phys. Chem. Letters C, 7 October 2009, 113, 18441-18443)
Regarding Claim 3, Harnett teaches the method according to claim 1, but fails to explicitly teach wherein, during the calculating, the damage parameter is calculated based on a comparison of the at least one material property at the exposure area with corresponding at least one reference property measured at an unexposed area, where the unexposed area is an area at which the electron beam has not interacted with the substrate.
	Stevens teaches wherein a damage parameter (here, in this paper, one damage parameter the authors are investigating is step height) is calculated based on a comparison of the at least one material property at the exposure area with corresponding a reference measurement is made at an unexposed area, where the unexposed area is an area at which the electron beam has not interacted with the substrate (18442, Col. 1 “the measured step height is within the damaged area differ by less than 5% compared to the step heights outside of the damaged areas”). 
	Modification would have entailed comparing the damaged area in Harnett with an unexposed area in order to calculate the beam damage itself. It would have been obvious to a 
Regarding Claim 8, Harnett teaches the method according to claim 1, but fails to explicitly teach wherein, during the providing a measurement, the atomic force microscope measures subsurface material properties below an exposure area of the substrate.
Stevens teaches that the damage being observed/measured by the AFM is subsurface damage, which would include subsurface material properties below an exposure area of the substrate (abstract, “the bulk of the damage .. is confined primarily to a subsurface volume”).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have measured all the relevant parameters, and used the knowledge on types of damage to interpret these measurements. Thus, the use of LFM as taught by Harnett would be measuring damage from the beam, including these subsurface properties that affect the measurements. 

Allowable Subject Matter
Claims 7, 10-13 are objected to as being dependent from a rejected claim, but would be allowed if rewritten to include all the limitations of that independent claim. 
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein the atomic force microscope includes an ultrasound 
	In regard to independent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein, during the providing a measurement, ultrasound waves in the substrate are coupled via an AFM tip to an AFM cantilever causing vibration of the AFM cantilever, wherein a vibrational amplitude of the AFM cantilever depends on a contact stiffness of the AFM tip contacting the substrate, and wherein the damage parameter is based on a measurement of the vibrational amplitude of the AFM cantilever.”; recited together in combination with the totality of particular features/limitations recited therein. 
	In regard to independent claims 11-13, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein a contact resonance frequency of the AFM cantilever while the AFM tip contacts the substrate is a measure for the at least one material property of the substrate, and wherein an ultrasound waves are applied to the substrate and wherein the ultrasound waves are modulated by a modulation frequency near the contact resonance frequency of the AFM”; recited together in combination with the totality of particular features/limitations recited therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881